DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/095,605 filed October 22, 2018. 

Allowable Subject Matter
Claims 1-5, 13-21, & 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a display module comprising: the protective part is a protective film comprising: a first surface; a second surface opposite to the first surface of the protective film; a protective film body covering at least a portion of the first subsurface of the substrate body of the flexible substrate, wherein the protective film body has: a first subsurface which is a which faces towards the substrate body of the flexible substrate; and a second subsurface which is a portion of the second surface of the protective film corresponding to the projective film body; and second and third back folded segments disposed on at least one side of the protective film body, and wherein the second back folded segment is connected between the protective film body and the third back folded segment and the second back folded segment and the third back folded segment arc folded back towards the first subsurface of the substrate body of the flexible substrate so as to form the supporting portion, the second back folded segment has a third subsurface which is a portion of the 
Claim 16 is considered allowable because none of the prior art either alone or in combination discloses a first back folded segment disposed on at least one side of the protective film body, wherein the first back folded segment is connected to the protective film body and is folded back towards the first subsurface of the substrate body of the flexible substrate so as to form the supporting portion, and the first back folded segment has a third subsurface which is a portion of the second surface of the protective film corresponding to the first back folded segment; and the display module further comprises a layer disposed on the second subsurface of the protective film body; and the third subsurface of the first back folded segment faces towards a surface of the layer facing away from the protective film body of the protective film, in combination with the other limitations of claim 16. Claims 17, 20, 24-25 & 27 are also allowed based on their dependency form claim 16.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (Pre-Grant Publication 2020/0266368)
Um (Pre-Grant Publication 2017/0323779)
Kwon (Pre-Grant Publication 2019/0280248)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818